Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.159 Page 1 of 9




  1 Stephen M. Lobbin (SBN 181195)
    sml@smlavvocati.com
  2 Joshua N. Osborn (SBN 317435)
    jno@smlavvocati.com
  3 SML AVVOCATI P.C.
    4640 Cass Street #90142
  4 San Diego, CA 92019
    Tel: 949.636.1391
  5
      Attorneys for Defendants
  6

  7                          UNITED STATES DISTRICT COURT
  8                      SOUTHERN DISTRICT OF CALIFORNIA
  9
      KAOTICA IP CORP.,                           Case No. 3:21-cv-00433-CAB-DEB
 10
                         Plaintiff,
 11
                   v.                             DEFENDANTS’ ANSWER AND
 12                                               COUNTERCLAIMS
      ICONIC MARS CORPORATION
 13   and OLUSEYI JAMES OLALEYE,
                                                  Honorable Cathy Ann Bencivengo
 14                      Defendants.
 15

 16
            Defendants Iconic Mars Corporation (“IMC”) and Oluseyi James Olaleye
 17
      respond as follows to the allegations of the Complaint:
 18
            1.     Admitted.
 19
                                           The Parties
 20
            2.     Defendants lack knowledge or information sufficient to form a belief
 21
      about the truth of the allegations, and therefore deny them.
 22
            3.     Admitted.
 23
            4.     Admitted.
 24
            5.     Denied.
 25
                                      Jurisdiction and Venue
 26
            6.     Admitted.
 27
            7.     Personal jurisdiction is admitted, otherwise denied.
 28

                                                -1-                   Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.160 Page 2 of 9




  1
            8.     Admitted.
  2
                                           Background
  3
            9.     The recited numbers and dates and title from Exhibit 1 are admitted to
  4
      be on Exhibit 1, otherwise denied.
  5
            10.    Defendants lack knowledge or information sufficient to form a belief
  6
      about the truth of the allegations, and therefore deny them.
  7
            11.    Defendants lack knowledge or information sufficient to form a belief
  8
      about the truth of the allegations, and therefore deny them.
  9
            12.    The recited numbers and dates and title from Exhibit 2 are admitted to
 10
      be on Exhibit 2, otherwise denied.
 11
            13.    Defendants lack knowledge or information sufficient to form a belief
 12
      about the truth of the allegations, and therefore deny them.
 13
            14.    Defendants lack knowledge or information sufficient to form a belief
 14
      about the truth of the allegations, and therefore deny them.
 15
            15.    Admitted that Exhibit 4 is a copy of United States Copyright
 16
      Registration No. TX 8-937-518, otherwise Defendants lack knowledge or
 17
      information sufficient to form a belief about the truth of the allegations, and
 18
      therefore deny them.
 19
            16.    Defendants lack knowledge or information sufficient to form a belief
 20
      about the truth of the allegations, and therefore deny them.
 21
            17.    Defendants lack knowledge or information sufficient to form a belief
 22
      about the truth of the allegations, and therefore deny them.
 23
            18.    Defendants lack knowledge or information sufficient to form a belief
 24
      about the truth of the allegations, and therefore deny them.
 25
            19.    Defendants lack knowledge or information sufficient to form a belief
 26
      about the truth of the allegations, and therefore deny them.
 27

 28

                                                -2-                    Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.161 Page 3 of 9




  1
                                          Count I
  2
           20.   Paragraph 20 contains no allegations of fact requiring a response.
  3
           21.   Denied.
  4
           22.   Denied.
  5
           23.   Denied.
  6
           24.   Denied.
  7
           25.   Denied.
  8
           26.   Denied.
  9
                                          Count II
 10
           27.   Paragraph 27 contains no allegations of fact requiring a response.
 11
           28.   Denied.
 12
           29.   Denied.
 13
           30.   Denied.
 14
           31.   Denied.
 15
           32.   Denied.
 16
           33.   Denied.
 17
                                         Count III
 18
           34.   Paragraph 34 contains no allegations of fact requiring a response.
 19
           35.   Denied.
 20
           36.   Denied.
 21
           37.   Denied.
 22
           38.   Denied.
 23
           39.   Denied.
 24
           40.   Denied.
 25
                                         Count IV
 26
           41.   Paragraph 41 contains no allegations of fact requiring a response.
 27
           42.   Paragraph 42 contains no allegations of fact requiring a response.
 28

                                             -3-                   Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.162 Page 4 of 9




  1
            43.    Defendants lack knowledge or information sufficient to form a belief
  2
      about the truth of the allegations, and therefore deny them.
  3
            44.    Defendants lack knowledge or information sufficient to form a belief
  4
      about the truth of the allegations, and therefore deny them.
  5
            45.    Denied.
  6
            46.    Denied.
  7
            47.    Denied.
  8
            48.    Denied.
  9
            49.    Denied.
 10
            50.    Denied.
 11
            51.    Denied.
 12
            52.    Denied.
 13
                                      Affirmative Defenses
 14
            1.     The Complaint fails to state a claim upon which relief can be granted.
 15
            2.     Neither Defendant has infringed, either directly or indirectly, any valid
 16
      and enforceable claim of the ‘662 patent.
 17
            3.     Neither Defendant has infringed, either directly or indirectly, any valid
 18
      and enforceable claim of the ‘690 patent.
 19
            4.     Plaintiff is estopped from asserting infringement including because of
 20
      prosecution history estoppel and positions taken and arguments made to the Patent
 21
      Office.
 22
            5.     Each asserted claim of the ‘662 patent and the ‘690 patent is invalid, in
 23
      whole or in part, for failing to meet one or more of the conditions of patentability set
 24
      forth in 35 U.S.C. § 101 et seq., including 35 U.S.C. §§ 101, 102, 103 and 112, as
 25
      well as any judicial doctrine of invalidity.
 26
            6.     Plaintiff’s allegations are barred by the equitable doctrines of laches,
 27
      equitable estoppel, waiver, acquiescence and/or unclean hands.
 28

                                                  -4-                  Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.163 Page 5 of 9




  1
            7.    Plaintiff’s request for monetary relief is barred or limited pursuant to
  2
      the requirements of 35 U.S.C. §§ 284-288, and by a lack of causation of any
  3
      damages by any action of either Defendant.
  4
            8.    Neither Defendant has copied United States Copyright Registration No.
  5
      TX 8-937-518.
  6
            9.    The packaging text for the Comet Microphone Isolation Booth was
  7
      independently created.
  8
            10.   Plaintiff’s request for monetary relief is barred or limited pursuant to
  9
      the requirements of 17 U.S.C. § 412, and by a lack of causation of any damages by
 10
      any actions of either Defendant.
 11
            11.   Defendants reserve the right to assert additional affirmative defenses
 12
      based on information learned or obtained during discovery.
 13
                                           Counterclaims
 14
            For its Counterclaims, Defendant IMC alleges as follows:
 15
                                   Jurisdiction and Venue
 16
            1.    Defendant IMC is a California corporation with a principal place of
 17
      business in San Diego, California.
 18
            2.    On information and belief, Counterdefendant Kaotica IP Corp.
 19
      (“Kaotica”) is a Canadian company with a principal place of business in Calgary,
 20
      Alberta.
 21
            3.    Subject to Defendants’ denials and affirmative defenses hereinabove,
 22
      this Court has subject matter jurisdiction over these Counterclaims including under
 23
      28 U.S.C. §§ 1331, 1338, and 1367.
 24
            4.    Personal jurisdiction and venue are proper in this District because of
 25
      Kaotica’s choice of forum.
 26

 27

 28

                                                -5-                   Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.164 Page 6 of 9




  1
                      Declaratory Judgment of Patent Non-Infringement
  2
            5.     Defendant IMC realleges and incorporates herein by reference the
  3
      allegations of the preceding paragraphs of the counterclaims.
  4
            6.     The Comet Microphone Isolation Booth does not infringe the ‘662
  5
      patent.
  6
            7.     The design of the Comet Microphone Isolation Booth is not
  7
      substantially similar to the design claimed in the ‘690 patent.
  8
            8.     An ordinary observer, taking into account the prior art, would not
  9
      believe that the Comet Microphone Isolation Booth is the same design shown in the
 10
      ‘690 patent, as the flat thick edges of the larger opening of the Comet differ from the
 11
      thin spherical lip of the opening in figure 7 of the design. The sharp edge on the
 12
      bottom of the Comet also differs from the protected spherical design.
 13
                          Declaratory Judgment of Patent Invalidity
 14
            9.     Defendant IMC realleges and incorporates herein by reference the
 15
      allegations of the preceding paragraphs of the counterclaims.
 16
            10.    On information and belief, each of the ‘662 patent and the ‘690 patent
 17
      is invalid, in whole or in part, for failing to meet one or more of the conditions of
 18
      patentability set forth in 35 U.S.C. § 101 et seq., including 35 U.S.C. §§ 101, 102,
 19
      103 and 112, as well as any judicial doctrine of invalidity.
 20
            11.    One or more claims of the patents is anticipated under 35 U.S.C. §
 21
      102(a) because the “invention” was known or used by others in this country, or
 22
      patented or described in a printed publication in this or a foreign country, before the
 23
      “invention” thereof by the applicant for patent.
 24
            12.    One or more claims of the patents is anticipated under 35 U.S.C. §
 25
      102(b) because the “invention” was patented or described in a printed publication in
 26
      this or a foreign country or in public use or on sale in this country, more than one
 27
      year prior to the date of the application for patent in the United States.
 28

                                                 -6-                    Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.165 Page 7 of 9




  1
            13.    One or more claims of the patents would have been obvious under 35
  2
      U.S.C. § 103 because the differences between the subject matter sought to be
  3
      patented and the prior art are such that the subject matter as a whole would have
  4
      been obvious at the time the “invention” was made to a person having ordinary skill
  5
      in the art to which said subject matter pertains.
  6
            14.    One or more claims of the patents is invalid for failing to satisfy the
  7
      requirements of 35 U.S.C. § 112 because the patents do not contain a written
  8
      description of the “invention,” nor do they explain the manner and process of
  9
      making and using it, in such full, clear, concise, and exact terms as to enable any
 10
      person skilled in the art to which it pertains, or with which it is most nearly
 11
      connected, to make and use the alleged “invention.”
 12
                   Declaratory Judgment of Copyright Non-Infringement
 13
            15.    Defendant IMC realleges and incorporates herein by reference the
 14
      allegations of the preceding paragraphs of the counterclaims.
 15
            16.    The Kaotica Box Text is a factual description of the Kaotica product so
 16
      consumers may learn about the features of the product, rather than a creative work,
 17
      limiting the scope of its protection.
 18
            17.    There is no substantial similarity between the Kaotica Box Text and the
 19
      Comet Microphone Isolation Booth packaging beyond the similar features of the
 20
      product (for example, the lack of hardware, ease of setup, light weight, foam
 21
      construction and portability).
 22
            18.    The Comet Microphone Isolation Booth packaging was independently
 23
      created by an independent contractor hired by Defendant IMC.
 24
            19.    The Comet Microphone Isolation Booth packaging was created and
 25
      sold prior to February 24, 2021. Attached hereto as Exhibit A is a true and correct
 26
      copy of a video review and unboxing showing the Comet Microphone Isolation
 27
      Booth packaging, as first posted to Youtube.com on February 22, 2021.
 28

                                                 -7-                    Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.166 Page 8 of 9




  1
                                         Prayer for Relief
  2
            Defendants and Counterclaimant IMC pray for judgment as follows:
  3
            A.     A dismissal of the Complaint with prejudice, and denying Plaintiff any
  4
      relief, including any award of damages, costs, or attorney fees;
  5
            B.     A declaratory judgment, including that (i) each of Plaintiff’s asserted
  6
      patents is invalid and/or not infringed and (ii) Plaintiff’s asserted copyright is not
  7
      infringed;
  8
            C.     Costs and attorney fees awarded to Defendants, including in
  9
      accordance with 15 U.S.C § 1117, 17 U.S.C. § 505 and 35 U.S.C. § 285; and
 10
            D.     And any such other and further relief as this Court may deem just and
 11
      proper.
 12
                                              Respectfully submitted,
 13

 14   Dated: June 15, 2021                    SML Avvocati P.C.

 15                                           By:      /s/ Stephen M. Lobbin
 16                                                    Attorneys for Defendants

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 -8-                     Case No. 3:21-cv-00433-CAB-DEB
Case 3:21-cv-00433-CAB-DEB Document 14 Filed 06/15/21 PageID.167 Page 9 of 9




  1
                                     PROOF OF SERVICE
  2

  3

  4
            I hereby certify that on June 15, 2021, I electronically transmitted the
  5
      foregoing document using the CM/ECF system for filing, which will transmit the
  6
      document electronically to all registered participants as identified on the Notice of
  7
      Electronic Filing, and paper copies have been served on those indicated as non-
  8
      registered participants, and via e-mail.
  9

 10

 11

 12   Dated: June 15, 2021                       /s/ Stephen M. Lobbin
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                   -9-
